Citation Nr: 0502560	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1992.  

The veteran's original claims folder could not be located; a 
rebuilt folder was created in 2002.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the veteran's file was 
transferred to the RO in Houston, Texas.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.  The 
Board notes that a complete copy of the veteran's vocational 
rehabilitation folder has also been obtained.  


FINDINGS OF FACT

1.  The veteran was discharged from active duty on August 29, 
1992.  It is neither claimed nor shown that she had 
additional active duty after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on August 30, 2002.

3.  It is not shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during her basic Chapter 30 
delimiting period.




CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 have not 
been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an extension of his delimiting date for use 
of her Chapter 30 educational assistance benefits beyond 
August 30, 2002.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is extension of delimiting date 
under Chapter 30 because a request for extension of a 
delimiting date is a not claim for a benefit as contemplated 
by 38 U.S.C. §§ 5100 et seq.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) [the provisions of the VCAA do not apply 
to chapter 53 of title 38, which contains 38 U.S.C.A. § 5302 
pertaining to waiver determinations].

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001).  The Board 
finds that such is the case as to the issue here on appeal.  
As explained below, the issue to be decided is whether the 
veteran is entitled to an extension of his delimiting date 
for Chapter 30 educational assistance benefits.  There are 
presently no pertinent facts in dispute, and as such, 
application of relevant provisions of the law and regulations 
governing extension of delimiting dates to the facts of this 
case will determine the outcome.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no notice is necessary.  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
provisions of the VCAA are not applicable to this particular 
matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the RO has effectively complied with its 
provisions.  The only evidence which would allow for the 
extension of a delimiting date is evidence of physical or 
mental disability.  The record shows that following receipt 
of the veteran's claim in August 2002, the RO sent her a 
letter asking her to provide information about the type of 
disability that kept her from training.  She also was told 
she could provide information pertaining to the beginning and 
ending dates of the period during which she could not attend 
school because of disability, the reasons why she was not 
able to begin or continue the training program, and any type 
of job she held during the period of disability.  
Additionally, she was asked to provide a statement from a 
doctor addressing treatment and diagnosis for a disability, 
how long she had a disability, and the dates during which a 
disability prevented her from training or going to school.  
She was asked to also provide any medical evidence she might 
have.

The record thus shows that the veteran has been fully 
informed of what was expected of her.  It is clear that the 
appeal has been fully developed that no amount of additional 
development will have any possible impact on this case.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  Accordingly, 
the Board will proceed to a decision on the merits of the 
case.

Pertinent law and regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2003).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as claim was 
filed within a year of the ending date of eligibility, see 38 
C.F.R. 21.1032(c)] and upon a showing that he or she was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  See 38 C.F.R. 
§ 21.7051(a) (2003).  The regulations further state that it 
must be clearly established by medical evidence that a 
program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2) (2003).

Factual background

The veteran left military service on August 29, 1992.  She 
applied for VA education benefits under Chapter 30 in 
February 1993; these were granted in March 1993.    

Medical evidence associated with the claims file includes an 
October 1994 private magnetic resonance imaging (MRI) of the 
brain prompted by the veteran experiencing a seizure.  The 
MRI demonstrated several punctate high signal lesions in the 
periventricular area which were felt to most likely represent 
a demyelinating disease in the veteran's age group.  A 
January 1995 private clinical record sheet shows that the 
veteran was seen for follow-up of suspected multiple 
sclerosis and seizures.  It was noted that the seizures had 
been controlled and that the veteran's fatigue could be from 
suspected multiple sclerosis.  It was recommended that she 
try Paxil at 10 mg per day for the next month and then 20 mg 
if needed for another month.  

A February 2001 private neurology consultation noted that the 
veteran was seen because of multiple sclerosis with resulting 
fatigue and exacerbation when she complained of mild lower 
extremity weakness, blurring of vision, and tightness of 
abdomen.  She stated that her multiple sclerosis was 
diagnosed in 1986 when she had an attack of optic neuritis in 
the right eye.  Since then she had 2-3 other attacks to 
include bilateral weakness in 1997.  She had been on 
medication for multiple sclerosis (Avonex) for the last 2 1/2 
years and was satisfied and tolerating the medication well.  
It was noted that she worked as a nurse supervisor for a 
psychiatric hospital for the last 3 1/2 years on weekends.  A 
July 2001 neurology outpatient progress note indicated that 
the veteran was seen for follow-up of clinically definite 
relapsing, remitting multiple sclerosis.  She had very mild 
deficits and felt subjectively like she was doing well.  She 
indicated that her last significant relapse was in 1997 
although she described slight intermittent deficits that 
usually resolved within 24-48 hours and usually occurred 
during the heat.  On follow-up evaluation in September 2002, 
the veteran again reported that overall she was doing quite 
well except for some mild fatigue during the heat.  She 
denied any discrete relapses and was tolerating her 
medication quite well.  

On August 30, 2002, the veteran again applied for VA 
educational benefits.  After he application was denied, she 
filed a Notice of Disagreement in November 2002 in which she 
stated, in essence, that he multiple sclerosis has flared up 
in 1994, leaving her too exhausted to pursue an educational 
program.

In April 2004, the veteran testified that her transition into 
civilian life after leaving the military in 1992 and the 
difficulty she had dealing with her multiple sclerosis were 
too overwhelming for her to pursue her training.  She stated 
that in the Fall of 1994, when her multiple sclerosis first 
reoccurred, she had to focus on maintaining her job as well 
as on family matters.  The multiple sclerosis made it too 
difficult to also go to school.  She reported that she worked 
as a nurse and had missed substantial time between 1994 and 
2002 due to symptoms related to her multiple sclerosis.  

Analysis

The veteran seeks an extension of the Chapter 30 delimiting 
date, August 30, 2002.  

The veteran contends that approximately two years following 
her release from service in August 1992, she experienced the 
onset of symptoms related to multiple sclerosis which 
adversely impacted every aspect of her life.  These symptoms, 
including severe weakness and numbness in the lower and upper 
extremities, blurred vision, urinary incontinence, and loss 
of bladder control, became particularly troubling to her 
between 1994 and 2002, and caused her to miss several weeks 
of work.  The veteran indicates that it would have been 
impossible for her to pursue a course of education during 
that time.  

In short, the veteran has pointed to the period from 1994 to 
2002 as a time when the manifestations of her condition were 
most severely disabling.  The Board has carefully considered 
the objective medical evidence relevant to that period.  
There are no findings or impressions noted by any physician 
indicating the severity of the veteran's multiple sclerosis 
symptomatology rendered her unable to work or engage in 
school activities.  In fact, the medical evidence clearly 
indicates that the veteran's condition was adequately 
controlled during that period.  The veteran, herself, 
reported that her last significant relapse was in 1997, and 
that she only had slight intermittent deficit (fatigue) which 
resolved within 24-48 hours and usually occurred during the 
heat.  Overall, she reported doing quite well.  

In addition, the Board notes that notwithstanding the 
veteran's contentions regarding the severity of her physical 
disability, she was able to maintain steady employment as a 
registered nurse during the relevant period in question.  She 
continues to work as a nurse.  The fact that she was able to 
maintain employment in a physically demanding occupation such 
as nursing belies the notion that a program of education was 
medically infeasible as required by 38 C.F.R. § 21.7051.  

Based on the evidence of record, the Board finds that the 
veteran has not met the criteria for an extension of the 
delimiting date beyond August 30, 2002.  The Board 
acknowledges the argument advanced by the veteran in this 
matter.  The Board does not suggest that the physical and 
psychological concerns described by the veteran would not 
have made obtaining an education a challenge.  However, the 
legal criteria governing the payment of education benefits 
are clear and specific, and the Board is bound by them.  The 
reasons cited for the extension do not warrant an extension 
in this instance.  

To some extent, the veteran appears to be raising an argument 
couched in equity in that she contends that her disability 
made it more difficult for her to pursue an educational 
program than a non disabled person.   The board does not 
necessarily disagree with that statement.  However, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). The Board has decided this case based on its 
application of the law to the pertinent facts.

Accordingly, the appeal as to this issue is denied.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code beyond August 30, 2002 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


